Citation Nr: 0324608	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  02-12 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946 and from July 1956 to December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Providence, Rhode Island RO.  

The Board notes that the veteran was previously denied 
service connection for residuals of a right shoulder injury 
in an August 1961 decision of the Board.  If the veteran 
wishes to reopen this claim, he should so inform the RO, 
which should respond appropriately to any such communication 
from the veteran.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished. 

2.  Chronic disability of the veteran's back was not present 
in service, degenerative changes of the veteran's back were 
not manifested within one year of the veteran's discharge 
from service, and the current disability of the veteran's 
back is not etiologically related to his active military 
service.


CONCLUSION OF LAW

Back disability was not incurred or aggravated during active 
service, and the incurrence or aggravation of arthritis of 
the back during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Prior to the filing of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, subsequent to the filing of the 
veteran's claim, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case 
and letters from the RO to the veteran, in particular a June 
2001 letter, the veteran has been informed of the evidence 
and information necessary to substantiate his claim, the 
information required of him to enable the RO to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire the RO to obtain such evidence on his behalf.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that all available service medical 
records and all available post-service medical evidence 
identified by the veteran have been obtained.  In addition, 
the veteran has been afforded a VA examination to determine 
the nature of his back disability.  Neither the veteran nor 
his representative has identified any outstanding evidence or 
information that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence or 
information.  

The Board acknowledges that the veteran has not been afforded 
a VA examination to determine the etiology of his back 
disability; however, in the Board's opinion, such a VA 
examination is not warranted in this case because the medical 
evidence currently of record is sufficient to decide the 
claim and there is no reasonable possibility that another VA 
examination would substantiate the veteran's claim.  In this 
regard, the Board notes that the premise of the veteran's 
claim is that his back was injured during service.  As 
explained below, the Board has determined that the 
preponderance of the evidence establishes that the veteran's 
back was not injured during service.  Therefore, any current 
medical opinion linking the veteran's back disability to 
service trauma would be based on a history that the Board has 
determined to be inaccurate and would therefore be of no 
probative value. 

Accordingly, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.

Factual Background

The veteran served on active duty from October 1943 to April 
1946 and from July 1956 to December 1957.  While the 
veteran's service medical records are negative for findings 
of a back disability, they do show that the veteran suffered 
an injury to his right shoulder.  According to a March 1957 
service medical record, the veteran injured his right 
shoulder while carrying a box.  The service medical record 
notes pain in the right shoulder and point tenderness over 
the clavicle.  After service, in April and May 1960, the 
veteran was hospitalized for complaints related to his right 
shoulder injury.  He was thoroughly evaluated and diagnosed 
with bilateral occupational neuropathy involving mainly the 
ulnar nerve.  Moreover, he underwent a VA examination in May 
1960, pursuant to his claim for entitlement to service 
connection for his right shoulder injury.  The May 1960 VA 
examination report reveals a diagnosis of bilateral 
neuropathy of undetermined cause.

An August 1998 medical report from Rhode Island Medical 
Imaging notes findings of degenerative changes throughout the 
veteran's lumbar spine.  More recently, a November 2001 VA 
examination report notes a diagnosis of severe lumbar spine 
degenerative change with herniated discs and spinal stenosis.

In May 2001, the veteran submitted a claim for service 
connection for a back disability.  In a form authorizing the 
release of information to VA, received by the RO in July 
2002, the veteran indicated that his back disability resulted 
from a fall, for which he was treated at the Providence, RI 
VA Hospital in April and May 1960.


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran has claimed entitlement to service connection for 
a back disability.  He has never described the nature of his 
alleged in-service back injury; he has only indicated that it 
was due to a fall and that he was treated for it in April and 
May 1960, at a VA Hospital in Providence, RI.  Service 
medical records show that the veteran injured his right 
shoulder but do not show that he sustained an injury of the 
back.  In fact, there is absolutely no evidence in the 
service medical records of any back disorder.  Moreover, the 
medical records clearly reveal that the only injury that the 
veteran was treated for at the Providence VA Hospital in 
April and May 1960 was a right shoulder injury. 

The post-service medical evidence initially documents the 
presence of a back disability in August 1998, when the 
veteran was found to have degenerative changes throughout the 
lumbar spine.  The record contains no medical evidence 
suggesting the presence of such degenerative changes of the 
lumbar spine in service or until many years thereafter and no 
medical evidence suggesting that the veteran's current back 
disability is etiologically related to service.  

The evidence of a nexus between the veteran's current back 
disability and his military service is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, 
although the veteran is competent to provide evidence 
concerning matters susceptible to lay observation, his 
current recollection of the injury sustained during service 
must be considered less reliable than the history he provided 
during service and proximate to service indicating that the 
injury involved his right shoulder.

In the absence of competent evidence of a relationship 
between the veteran's current back disability and his period 
of active duty, service connection for back disability must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  


ORDER

Entitlement to service connection for back disability is 
denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


 



